DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.
  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Amano (JP 04-299935 A; made of record by applicant) in view of Takatoya et al. (US 2016/0000121 A1; Jan. 7, 2016).
Regarding claims 1 and 21, Amano teaches a powder emulsifying agent comprising a saccharide, or glucose, an ester comprising a glycerin fatty acid ester and a sucrose fatty acid ester, and an inorganic salt (e.g. sodium or potassium phosphate) (See English Translation pages 4-5). 
Amano discloses that the glycerin fatty acid ester is in an amount of 100 parts by mass and the sucrose fatty acid ester is in an amount of 0.1-10 parts by mass (See Pages 4-5). Therefore, the glycerin ester of Amano is present in an amount of 100 parts by mass relative to 0.1-10 parts by mass of the sucrose ester, while the claim requires 100 parts by mass sucrose ester and 10 to 150 parts by mass of the glycerin ester. 
Takatoya also discloses a powder emulsifying agent comprising sucrose fatty acid ester and a glycerin fatty acid ester ([0008] and [0026]). Takatoya discloses that the sucrose fatty acid ester is present in an amount from 5 to 30% by weight of the powder emulsifying agent and the glycerin fatty acid ester is present in an amount from 10 to 40% by weight of the powder emulsifying agent ([0008] and [0026]). This translates into the glycerin fatty acid ester in a range from 133.3 to 200 parts by mass relative to 100 parts by mass of the sucrose fatty acid ester, which overlaps the claimed range of 100 parts by mass sucrose ester and 10 to 150 parts by mass of the glycerin ester. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Takatoya further teaches that the powder emulsifying agent has improved dispersibility and is capable of providing food with excellent texture (Abstract). It would have been obvious to one of ordinary skill in the art to have varied the amounts of glycerin fatty acid ester and sucrose fatty acid ester in the emulsifier of Amano to a similar amount as taught by Takatoya, which teaches a range overlapping the claimed range. Varying the amounts in Amano to that similar in Takatoya would have yielded the predictable result of providing the emulsifier of Amano with improved dispersibility and capability of providing food with excellent texture as taught by Takatoya. 
Both Amano and Takatoya are directed towards powder emulsifying agents having similar components, such as a saccharide, glycerin fatty acid ester and sucrose fatty acid ester, and therefore it is well understood, routine and conventional in the art to vary the amounts of each component to arrive at a desired composition. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, as the prior art teaches an overlapping range of glycerin fatty acid ester to sucrose fatty acid ester, the claimed amount is merely routine experimentation, which is well understood, routine and conventional in the art depending on the desired properties of the powder product.
Regarding claim 2, Amano discloses that the saccharide, or glucose, is in an amount of 100-500 parts by mass and the inorganic salt is present in an amount of 1-5 parts by mass (See Page 5). Therefore, the inorganic salt of Amano is present in an amount of 1 to 5 parts by mass relative to 100 parts by mass of the saccharide, which overlaps the claimed range of 0.01 to 3 parts by mass. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 3 and 7, Amano discloses that the ester is in an amount of 100 parts by mass and the inorganic salt is present in an amount of 1-5 parts by mass (See Page 5). Therefore, the inorganic salt of Amano is present in an amount of 1 to 5 parts by mass relative to 100 parts by mass of the ester, which overlaps the claimed range of 0.01 to 3 parts by mass. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 4 and 8-9, as stated above, Amano discloses that the glycerin fatty acid ester is in an amount of 100 parts by mass and the sucrose fatty acid ester is in an amount of 0.1-10 parts by mass (See Pages 4-5). Therefore, the glycerin ester of Amano is present in an amount of 100 parts by mass relative to 0.1-10 parts by mass of the sucrose ester, while the claim requires 100 parts by mass sucrose ester and 20 to 100 parts by mass of the glycerin ester. 
Takatoya also discloses a powder emulsifying agent comprising sucrose fatty acid ester and a glycerin fatty acid ester ([0008] and [0026]). Takatoya discloses that the sucrose fatty acid ester is present in an amount from 5 to 30% by weight of the powder emulsifying agent and the glycerin fatty acid ester is present in an amount from 10 to 40% by weight of the powder emulsifying agent ([0008] and [0026]). This translates into the glycerin fatty acid ester in a range from 133.3 to 200 parts by mass relative to 100 parts by mass of the sucrose fatty acid ester, while the claims require 100 parts by mass sucrose ester and 20 to 100 parts by mass of the glycerin ester. 
Takatoya further teaches that the powder emulsifying agent has improved dispersibility and is capable of providing food with excellent texture (Abstract). It would have been obvious to one of ordinary skill in the art to have varied the amounts of glycerin fatty acid ester and sucrose fatty acid ester in the emulsifier of Amano to have yielded the predictable result of providing the emulsifier of Amano with improved dispersibility and capability of providing food with excellent texture as taught by Takatoya. 
Both Amano and Takatoya are directed towards powder emulsifying agents having similar components, such as a saccharide, glycerin fatty acid ester and sucrose fatty acid ester, and therefore it is well understood, routine and conventional in the art to vary the amounts of each component to arrive at a desired composition. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, as the prior art teaches that it is known in the art for glycerin fatty acid ester to sucrose fatty acid ester to be in varying amounts depending on the desired properties of the emulsifier, the claimed amount is merely an obvious variant over the prior art and achieved through routine experimentation, which is well understood, routine and conventional in the art depending on the desired properties of the powder product.
Regarding claim 5, Amano further teaches drying an aqueous dispersion of the saccharide, the ester, and the inorganic salt (See Examples, pages 5-6).
Amano teaches a powder emulsifying agent comprising a saccharide, or glucose, an ester comprising a glycerin fatty acid ester and a sucrose fatty acid ester, and an inorganic salt (e.g. sodium or potassium phosphate) (See English Translation pages 4-5). 
Amano discloses that the glycerin fatty acid ester is in an amount of 100 parts by mass and the sucrose fatty acid ester is in an amount of 0.1-10 parts by mass (See Pages 4-5). Therefore, the glycerin ester of Amano is present in an amount of 100 parts by mass relative to 0.1-10 parts by mass of the sucrose ester, while the claim requires 100 parts by mass sucrose ester and 10 to 150 parts by mass of the glycerin ester. 
Takatoya also discloses a powder emulsifying agent comprising sucrose fatty acid ester and a glycerin fatty acid ester ([0008] and [0026]). Takatoya discloses that the sucrose fatty acid ester is present in an amount from 5 to 30% by weight of the powder emulsifying agent and the glycerin fatty acid ester is present in an amount from 10 to 40% by weight of the powder emulsifying agent ([0008] and [0026]). This translates into the glycerin fatty acid ester in a range from 133.3 to 200 parts by mass relative to 100 parts by mass of the sucrose fatty acid ester, which overlaps the claimed range of 100 parts by mass sucrose ester and 10 to 150 parts by mass of the glycerin ester. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Takatoya further teaches that the powder emulsifying agent has improved dispersibility and is capable of providing food with excellent texture (Abstract). It would have been obvious to one of ordinary skill in the art to have varied the amounts of glycerin fatty acid ester and sucrose fatty acid ester in the emulsifier of Amano to a similar amount as taught by Takatoya, which teaches a range overlapping the claimed range. Varying the amounts in Amano to that similar in Takatoya would have yielded the predictable result of providing the emulsifier of Amano with improved dispersibility and capability of providing food with excellent texture as taught by Takatoya. 
Both Amano and Takatoya are directed towards powder emulsifying agents having similar components, such as a saccharide, glycerin fatty acid ester and sucrose fatty acid ester, and therefore it is well understood, routine and conventional in the art to vary the amounts of each component to arrive at a desired composition. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, as the prior art teaches an overlapping range of glycerin fatty acid ester to sucrose fatty acid ester, the claimed amount is merely routine experimentation, which is well understood, routine and conventional in the art depending on the desired properties of the powder product.
Regarding claims 6, 10-12 and 14-16, Amano teaches a food composition comprising the powder emulsifying agent as described above (see page 5 and Examples). 
Regarding claims 13 and 18, Amano discloses that the glycerin fatty acid ester is in an amount of 100 parts by mass and the sucrose fatty acid ester is in an amount of 0.1-10 parts by mass (See Pages 4-5). Therefore, the glycerin ester of Amano is present in an amount of 100 parts by mass relative to 0.1-10 parts by mass of the sucrose ester, while the claim requires 100 parts by mass sucrose ester and 30 to 70 parts by mass of the glycerin ester. 
Takatoya also discloses a powder emulsifying agent comprising sucrose fatty acid ester and a glycerin fatty acid ester ([0008] and [0026]). Takatoya discloses that the sucrose fatty acid ester is present in an amount from 5 to 30% by weight of the powder emulsifying agent and the glycerin fatty acid ester is present in an amount from 10 to 40% by weight of the powder emulsifying agent ([0008] and [0026]). This translates into the glycerin fatty acid ester in a range from 133.3 to 200 parts by mass relative to 100 parts by mass of the sucrose fatty acid ester, while the claims require 100 parts by mass sucrose ester and 30 to 70 parts by mass of the glycerin ester. 
Takatoya further teaches that the powder emulsifying agent has improved dispersibility and is capable of providing food with excellent texture (Abstract). It would have been obvious to one of ordinary skill in the art to have varied the amounts of glycerin fatty acid ester and sucrose fatty acid ester in the emulsifier of Amano to have yielded the predictable result of providing the emulsifier of Amano with improved dispersibility and capability of providing food with excellent texture as taught by Takatoya. 
Both Amano and Takatoya are directed towards powder emulsifying agents having similar components, such as a saccharide, glycerin fatty acid ester and sucrose fatty acid ester, and therefore it is well understood, routine and conventional in the art to vary the amounts of each component to arrive at a desired composition. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, as the prior art teaches that it is known in the art for glycerin fatty acid ester to sucrose fatty acid ester to be in varying amounts depending on the desired properties of the emulsifier, the claimed amount is merely an obvious variant over the prior art and achieved through routine experimentation, which is well understood, routine and conventional in the art depending on the desired properties of the powder product.
Regarding claims 19-20, Amano further teaches that the sucrose fatty acid ester can have a varying degree of esterification (page 4, English Translation). 
It would have been obvious to one of ordinary skill in the art to vary the degree of esterification of the sucrose fatty acid ester depending on the desired properties of the emulsifier composition. One of ordinary skill can vary the degree of esterification through routine experimentation to arrive at an optimum degree of esterification for the sucrose fatty acid ester in order to give the emulsifier desired properties, which is well understood, routine and conventional in the art. 


Response to Declaration
The Declaration under 37 CFR 1.132 filed June 24, 2022 is insufficient to overcome the 103 rejection over Amano as set forth in the last Office action.
Applicant provides data from the instant specification to show that the claimed amount of glycerin fatty acid ester relative to the sucrose fatty acid ester provides new and unexpected results. Applicant states that when the glycerin fatty acid ester is present in an amount from 10 to 150 parts by mass relative to 100 parts by mass of the sucrose fatty acid ester, the emulsifier has improved dispersibility. 
While, the examiner agrees that the Table in the instant specification shows criticality and unexpected results regarding the claimed amount of glycerin fatty acid ester and sucrose fatty acid ester, the results provides are not commensurate in scope with the claims. The Table provided in the Declaration only shows results for the saccharide being dextrin as well as the inorganic salt being potassium sulfate. The claims do not recite a specific saccharide and only recite that the inorganic salt is a chloride, a sulfate or a phosphate. Therefore, it is not clear if such unexpected results obtained would be consistent using any saccharide and any of the claimed inorganic salts. For the unexpected results to be commensurate in scope with the claims, data needs to compare all the claimed features, including any saccharide and of the claimed inorganic salts, or the claims can be amended to state that the saccharide is dextrin and the inorganic salt is potassium sulfate. 
Further, Takatoya also discloses a powder emulsifying agent comprising sucrose fatty acid ester and a glycerin fatty acid ester ([0008] and [0026]). Takatoya discloses that the sucrose fatty acid ester is present in an amount from 5 to 30% by weight of the powder emulsifying agent and the glycerin fatty acid ester is present in an amount from 10 to 40% by weight of the powder emulsifying agent ([0008] and [0026]). This translates into the glycerin fatty acid ester in a range from 133.3 to 200 parts by mass relative to 100 parts by mass of the sucrose fatty acid ester, which overlaps the claimed range of 100 parts by mass sucrose ester and 10 to 150 parts by mass of the glycerin ester. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Takatoya further teaches that the powder emulsifying agent has improved dispersibility and is capable of providing food with excellent texture (Abstract). It would have been obvious to one of ordinary skill in the art to have varied the amounts of glycerin fatty acid ester and sucrose fatty acid ester in the emulsifier of Amano to a similar amount as taught by Takatoya, which teaches a range overlapping the claimed range. Varying the amounts in Amano to that similar in Takatoya would have yielded the predictable result of providing the emulsifier of Amano with improved dispersibility and capability of providing food with excellent texture as taught by Takatoya. 
Both Amano and Takatoya are directed towards powder emulsifying agents having similar components, such as a saccharide, glycerin fatty acid ester and sucrose fatty acid ester, and therefore it is well understood, routine and conventional in the art to vary the amounts of each component to arrive at a desired composition. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, as the prior art teaches an overlapping range of glycerin fatty acid ester to sucrose fatty acid ester, the claimed amount is merely routine experimentation, which is well understood, routine and conventional in the art depending on the desired properties of the powder product.
Therefore, for the reasons stated above, the Declaration is insufficient overcome the 103 rejection. 




Response to Arguments
Applicant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive. 
Applicant argues that the prior art fails to teach the claimed amount of sucrose fatty acid ester and glucose fatty acid ester. Applicant provides data from the instant specification to show that the claimed amount of glycerin fatty acid ester relative to the sucrose fatty acid ester provides new and unexpected results. Applicant states that when the glycerin fatty acid ester is present in an amount from 10 to 150 parts by mass relative to 100 parts by mass of the sucrose fatty acid ester, the emulsifier has improved dispersibility. 
While, the examiner agrees that the Table in the instant specification shows criticality and unexpected results regarding the claimed amount of glycerin fatty acid ester and sucrose fatty acid ester, the results provides are not commensurate in scope with the claims. The Table provided in the Declaration only shows results for the saccharide being dextrin as well as the inorganic salt being potassium sulfate. The claims do not recite a specific saccharide and only recite that the inorganic salt is a chloride, a sulfate or a phosphate. Therefore, it is not clear if such unexpected results obtained would be consistent using any saccharide and any of the claimed inorganic salts. For the unexpected results to be commensurate in scope with the claims, data needs to compare all the claimed features, including any saccharide and of the claimed inorganic salts, or the claims can be amended to state that the saccharide is dextrin and the inorganic salt is potassium sulfate. 
Further, Takatoya also discloses a powder emulsifying agent comprising sucrose fatty acid ester and a glycerin fatty acid ester ([0008] and [0026]). Takatoya discloses that the sucrose fatty acid ester is present in an amount from 5 to 30% by weight of the powder emulsifying agent and the glycerin fatty acid ester is present in an amount from 10 to 40% by weight of the powder emulsifying agent ([0008] and [0026]). This translates into the glycerin fatty acid ester in a range from 133.3 to 200 parts by mass relative to 100 parts by mass of the sucrose fatty acid ester, which overlaps the claimed range of 100 parts by mass sucrose ester and 10 to 150 parts by mass of the glycerin ester. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Takatoya further teaches that the powder emulsifying agent has improved dispersibility and is capable of providing food with excellent texture (Abstract). It would have been obvious to one of ordinary skill in the art to have varied the amounts of glycerin fatty acid ester and sucrose fatty acid ester in the emulsifier of Amano to a similar amount as taught by Takatoya, which teaches a range overlapping the claimed range. Varying the amounts in Amano to that similar in Takatoya would have yielded the predictable result of providing the emulsifier of Amano with improved dispersibility and capability of providing food with excellent texture as taught by Takatoya. 
Both Amano and Takatoya are directed towards powder emulsifying agents having similar components, such as a saccharide, glycerin fatty acid ester and sucrose fatty acid ester, and therefore it is well understood, routine and conventional in the art to vary the amounts of each component to arrive at a desired composition. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, as the prior art teaches an overlapping range of glycerin fatty acid ester to sucrose fatty acid ester, the claimed amount is merely routine experimentation, which is well understood, routine and conventional in the art depending on the desired properties of the powder product.
For the reasons stated above, a 103 rejection is maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791